IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00399-CV

PABLO HERNANDEZ,
                                                            Appellant
v.

PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 13-002133-CV-272


                          MEMORANDUM OPINION


       Appellant, Pablo Hernandez, has filed an unopposed motion to dismiss his appeal

in this matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal does not prevent a

party from seeking relief to which it would otherwise be entitled. The motion is granted,

and the appeal is dismissed.
                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 5, 2016
[CV06]




Hernandez v. Progressive County Mutual Insurance Company      Page 2